Citation Nr: 0920817	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-12 955	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease with hypertension and congestive heart failure, to 
include as secondary to schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
November 1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the RO that, 
in part, declined to reopen the claim on the basis that new 
and material evidence had not been received.  The Veteran 
timely appealed.  In April 2004, he testified during a 
videoconference hearing before a Veterans Law Judge.  In 
October 2004, the Board reopened and remanded the matter for 
additional development.  In a May 2006 decision, the Board 
denied the claim.

The Veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a September 2007 
Joint Motion for Remand, the parties moved to vacate, in 
part, the Board decision, and remand the issue to the Board.  
The Court granted the motion.  Thereafter, the case was 
returned to the Board.

In March 2008, the Board notified the Veteran that the 
Veterans Law Judge who had conducted the April 2004 Board 
hearing was no longer at the Board and that he had the right 
to another Board hearing.  He did not respond.  In May 2008, 
the Board remanded the matter for additional development.  


FINDING OF FACT

On April 30, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal was requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In April 2009 correspondence, the Veteran withdrew his appeal 
"for heart disease and all related issues" and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


